Citation Nr: 0808591	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-12 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

 1.  Entitlement to service connection for a nervous 
disorder, currently characterized as Tourette's syndrome.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from October 1979 until 
February 1988 and November 1989 until July 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran's nervous disorder, including Tourette's 
syndrome, was manifested to a compensable degree within a 
year following service.

2.  The veteran's depression was incurred in or aggravated by 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a nervous disorder, currently characterized as Tourette's 
syndrome, have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for depression have been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board grants the claims for service 
connection for a nervous disorder, currently characterized as 
Tourette's syndrome, and depression.  This is a complete 
grant of the benefits sought on appeal.  Thus, a discussion 
of VA's duties to notify and assist is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as organic diseases of the nervous system, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  



Nervous Disorder Claim
 
The veteran essentially contends that his current nervous 
disorder, which has been  characterized as Tourette's 
syndrome, should be service connected.  

The veteran's service medical records are generally silent in 
regards to a nervous disorder.  The only record of any 
nervous complaints occurred during his February 2001 
retirement examination.  The examiner found him to be normal 
neurologically.  However, in his Report of Medical History, 
the veteran reported having nervous trouble, which he 
clarified as due to being nervous about his diabetes and 
health condition and that he had a nervous or firm cough.  

The veteran was provided a VA general medical examination in 
March 2001.  The 
veteran's prior injuries and diseases, including diabetes and 
hypertension, were reviewed by the examiner.  The examiner 
made no findings in regards to involuntary body movements; 
however, the veteran denied a history of focal weakness, 
speech, and incoordination problems.  He also offered no 
physical complaints.  His cranial moor nerves were grossly 
intact and his Romberg test elicited a slight sway but no 
fall.  His finger-to-nose test was within normal limits.  He 
had trace reflexes of 1+ for his right and left biceps.  His 
knee jerks were 1+ on the right and 2+ on the left.  His 
sitting straight leg raise testing was negative bilaterally.  
His gait was within normal limits.  

The veteran was found to have abnormal body movements in a 
July 2002 MAMC (Madigan Army Medical Center) medical record.  
The examiner found him to have abnormal movements in regards 
to his shoulders, blinking, and throat clearing.  He also 
reported that he performed obsessional cleaning that he did 
not think was problem, but which concerned his wife.  The 
examiner referred him for a full neurology consultation.  

In an August 2002 private medical report, the veteran 
requested treatment from Dr. J.G.Z. for his abnormal 
movements that he reported to have had for approximately the 
last 16 years.  He reported that the movements had only 
recently begun to interfere with his job.  He reported that 
the movements had worsened over time and that they had seemed 
to have begun in about 1986 after some shoulder surgeries.  
His movements included some shrugging-type movements, 
clearing of the throat, and blinking of the eyes.  Dr. J.G.Z. 
noted that during his examination, the veteran had fairly 
continuous shrugging-type movements of both shoulders and 
blepharospasm of both eyes, as well as some clearing of the 
throat.

A review of systems found fatigability and weight gain, with 
no change in sleep.  He denied blurred vision, double vision, 
or pain, as well as ear pain, discharge, and change in 
hearing.  He also denied nasal discharge, itching, or sinus 
trouble.  He denied dry mouth and sore throat, chest pain, 
palpitations, and precordial pain.  He denied cough, dyspnea, 
night sweats.  He had normal sputum quantity.  He denied 
abdominal pain, nausea, or vomiting, as well as changes in 
bowel habits and stools.  He denied anxiety, emotional 
problems, or depression.

The veteran's HEENT were within normal limits, his neck had 
no bruits heard, and he had a regular heart rate.  During the 
examination he had fairly continuous shrugging-type movements 
of both shoulders and blepharospasm of both eyes.  He also 
had some clearing of his throat.  

The veteran was oriented times three and his cognitive 
function was normal.  His cranial nerves II through XII were 
grossly intact.  His motor tone and strength were within 
normal limits bilaterally in the upper and lower extremities, 
with no atrophy in any proximal or distal muscle groups.  His 
sensory examination was normal to pinprick, touch, and 
position, bilaterally in the upper and lower extremities, 
with no dermatomal or peripheral nerve pattern to any losses.  
Reflexes were 2+ at the biceps, triceps, brachioradialis, 
knees, and ankles.  There were no Babinski responses present 
or any other pathologic reflexes.  He could perform finger-
to-nose and heel-to-shin bilaterally.  His gait, heel, toe, 
and tandem were within normal limits.  Dr. J.G.Z. diagnosed 
probable dystonia involving the upper extremities as well as 
blepharospasm and started him on Zonegran

An August 2002 MAMC medical record, referred to the veteran's 
reported abnormal body movements that had gradually worsened 
over a period of approximately 10 or more years.  He moved 
his shoulders and arms, blinked, and cleared his throat 
almost continually.  During the examination, leg movements 
were witnessed.  

The veteran complained of persistent vocal and motor tics for 
the past 10 to 15 years.  He reported nearly constant motor 
tics, with frequent blinking and shoulder shrugging.  He also 
grunted frequently and would sometimes utter intelligible, 
offensive phrases directed at others during the course of 
normal conversation.  He was able to voluntarily suppress the 
urge to perform the tic for a short time, but that caused an 
uncomfortable feeling to well up inside of him and resulted 
in a flurry of motor and vocal tics to relieve the unpleasant 
sensation.  He noted that his tics had worsened in frequency 
over the past 5 to 6 months, coincident with his recent life 
stresses.  He also associated his tic disorder to his 
divorce.  

The veteran's pupils were equally reactive to light and 
accommodation, with no afferent papillary defects.  He had 
normal primary gaze with smooth pursuit and saccades intact. 
The disks were sharp in both eyes with full facial sensation, 
normal bite, normal facial grimace and eye closure.  His 
hearing was grossly intact to finger rub, with normal palatal 
elevation and phonation, normal gag bilaterally, full range 
of motion of the neck and with sensation, circulation, and 
motion 5/5 bilaterally.  His tongue protruded midline without 
fasciculation.

He exhibited frequent eye blinking and shoulder shrugging, 
occasional grunting, and normal tone and bulk.  His senses 
were intact throughout all primary modalities and Romberg was 
negative.  His reflexes were 2/4 throughout both plantars and 
flexors; coordination was intact.  

The examiner diagnosed him with motor and vocal tics 
consistent with the diagnosis of Tourette's syndrome.  He had 
an unusual, rather late presentation of the disorder, but the 
examiner determined that the veteran might have previously 
had very mild tics that increased due to stressors in the 
past six months.  

A September 2002 MAMC medical record found him to be blinking 
and to have continuous shoulder movements.  His examiner 
noted that he needed to consult another doctor about treating 
the veteran's Tourette's.  

In a February 24, 2004 MAMC record, the veteran reported that 
his motor and vocal tics had waxed and waned since his last 
appointment, but that they had been stable overall.   He 
exhibited frequent eye blinking and vocal tics, which he 
could suppress, but which caused increased activity after 
suppression.  The veteran was assessed to have Tourette's 
syndrome, and to be on no medical therapy.  The examiner 
hypothesized that the veteran might do better on an 
antidepressant for his mood and tic disorders, as well as a 
low dose of haloperidol.  

A chronic disease, including organic diseases of the nervous 
system, will be considered to have been incurred in or 
aggravated by service, if it has become manifest to a 10 
percent degree or more within a year.  38 C.F.R. §§ 3.307, 
3.309.  Tourette's syndrome is an organic disease of the 
nervous system and would fall under that presumption.   

The veteran's February 2001 Report of Medical History was the 
only in-service record of a nervous disorder during service, 
when he stated that he had a nervous cough.  Additionally, 
within a year of his retirement, in a July 2002 MAMC record, 
the veteran was noted to have multiple abnormal body 
movements and was referred for a full neurology consultation.

The following month, he had two diagnoses regarding his 
abnormal body movements.  Dr. J.G.Z. diagnosed probable 
dystonia involving the upper extremities as well as 
blepharospasm and started him on Zonegran.  A MAMC examiner, 
in August 2002, also found the veteran to have abnormal body 
movements and diagnosed him with motor and vocal tics 
consistent with a diagnosis of Tourette's syndrome.  The 
examiner noted the unusual, rather late presentation of the 
disorder, but determined that the veteran might have 
previously had very mild tics that increased due to stressors 
in the past six months.  

The veteran's nervous disorder was characterized by 
involuntary bodily movements, and would be rated under 
Diagnostic Code 8103 for Tic, convulsive.  A Note for that 
section clarifies that an evaluation depends upon frequency, 
severity, and the muscle groups involved.  Mild symptoms 
would warrant a 0 percent evaluation, moderate symptoms would 
warrant a 10 percent evaluation, and severe symptoms would 
warrant a 30 percent rating.  

The veteran's nervous disorder was manifested to a degree of 
at least 10 percent within a year of service.  His 
involuntary movements included frequent eye blinking, 
shoulder shrugging, leg movement, and grunting.  Whereas he 
had previously only had mild tics, the severity of his 
movements had increased in the year following service.  
Considering the number of affected muscle groups and 
continual nature of his movements, as well as his claim that 
it interfered with his ability to perform work, his nervous 
disorder was manifested to a compensable level following 
service.  

In sum, there is evidence to support that the veteran's 
nervous disorder was manifested to a compensable level within 
the year following service.  The veteran will be granted the 
benefit of all reasonable doubt, and is found to be is 
entitled to a presumption for service connection for his 
nervous disorder.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  Thus, service connection for a nervous disorder, 
currently characterized as Tourette's syndrome, is warranted.  

Depression Claim

The veteran also contends that his depression should be 
service connected.  

The veteran's service medical records do not indicate any 
treatment for depression.  The only record of depression is 
the veteran's February 2001 Report of Medical History in 
which he indicated that he had depression.  

In an August 2002 private medical report, the veteran denied 
any anxiety, emotional problems, or depression to Dr. J.G.Z., 
who diagnosed him with probable dystonia involving the upper 
extremities as well as blepharospasm and started him on 
Zonegran

In an August 2002 MAMC medical record, the veteran reported 
being depressed about his divorce and felt that the tic 
disorder was his fault.  He admitted to having problems 
including insomnia, loss of interest in activities, decreased 
energy levels, difficulty with concentration, and poor 
appetite.  He denied suicidal or homicidal ideation.  He was 
alert, attentive, cooperative, and pleasant, as well as 
oriented to time, place, person, and situation.  He gave a 
coherent history and was able to register 3/3 objects one and 
five minutes after a distracting task.  He performed serial 
sevens without difficulty.  He had intact fluency, naming, 
repetition, and comprehension.  He performed a three step 
command without difficulty, was able to write a sentence 
without grammatical errors, and could draw intersecting 
pentagons.  
The examiner found several historical features consistent 
with major depression, including insomnia, feelings of guilt, 
worthlessness, decreased energy and difficulties with 
concentration.  He determined that the tic disorder and 
depression should be treated with an SSRI, such as 
sertraline.  

In a February 2004 MAMC record, the veteran reported that he 
was feeling depressed since stopping his medication, which 
had been helpful for his depression, but not for his tics.  
He was prescribed an antidepressant for his mood disorder.  

The veteran's February 2001 retirement examination indicated 
that he felt depressed.  The veteran also reported that he 
was treated at the Mental Health Facility at Fort Lewis, 
Washington during service.  In April 2007, VA was notified 
that any of the veteran's in-service mental health records 
would have been destroyed.  

The Board notes that there is evidence of at least one 
complaint of depression in service, and the veteran has 
reported that he was treated for depression during service, 
though those records are unavailable for review.  The 
veteran's medical records also indicate that he was diagnosed 
with depression approximately a year following service.  
Given the evidence available in this claim, the Board will 
grant the veteran the benefit of all reasonable doubt on his 
report of depression in service.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for depression will thus be granted.  




ORDER

Service connection for a nervous disorder, currently 
characterized as Tourette's syndrome, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for depression is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 







 Department of Veterans Affairs


